Order filed August 21, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-01048-CR
                                   ____________

                           EX PARTE ALEX PEREZ


                    On Appeal from the 177th District Court
                             Harris County, Texas
                       Trial Court Cause No. 773315-A

                       CORRECTED ORDER

      The clerk’s record in this appeal was filed November 25, 2013. Our review
has determined that a relevant item has been omitted from the clerk's record. See
Tex. R. App. P. 34.5(c). The record does not contain a signed, written order
denying appellant’s application for writ of habeas corpus.

      A signed, written order is required for this court to obtain jurisdiction. See
State v. Cox, 235 S.W.3d 283, 285 (Tex. App.—Fort Worth 2007, no pet.). Docket
entries may not take the place of a separate order and a judge’s oral
pronouncement is not appealable until a written order is signed. Ex parte Wiley,
949 S.W.2d 3, 4 (Tex. App.—Forth Worth 1996, no pet.) (citing State v. Kibler,
874 S.W.2d 330, 332 (Tex. App.—Forth Worth 1994, no pet.)). The appeal is
subject to dismissal unless the record is supplemented with a signed, written order.

      The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before August 26, 2014, containing an order signed on or about
October 31, 2013, denying appellant’s application for writ of habeas corpus.

      If the omitted item is not part of the case file, the district clerk is
directed to file a supplemental clerk’s record containing a certified statement
that the omitted item is not a part of the case file.



                                PER CURIAM